978 F.2d 1268
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Rick G. STALLINGS, Petitioner-Appellant,v.Robert J. TANSY, Respondent-Appellee.
No. 92-2080.
United States Court of Appeals, Tenth Circuit.
Nov. 5, 1992.

Before McKAY, Chief Judge, and SEYMOUR and PAUL KELLY, Jr., Circuit Judges.
ORDER AND JUDGMENT*
McKAY, Chief Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Petitioner Rick G. Stallings appeals the denial of his petition for writ of habeas corpus.   We vacate the district court's judgment and remand for reconsideration of Mr. Stallings' petition.


3
Mr. Stallings raised four issues before the district court:  (1) whether the trial court erred in refusing to give an instruction on simple battery;  (2) whether the trial court erred in admitting the audiotaped testimony of a witness;  (3) whether the trial court erred in not granting a directed verdict;  and (4) whether the trial court erred in allowing an amendment to the indictment.   The magistrate judge's recommended decision, adopted by the district court, found that no error had occurred.


4
Mr. Stallings' issues are fact specific, requiring a review of the state trial proceedings.   The district court's docket sheet, however, does not contain any indication that the New Mexico trial record was before the district court.   Because we cannot be sure whether the record was considered adequately when the case was decided, we cannot review the district court's decision.


5
The judgment of the United States District Court for the District of New Mexico is VACATED, and the cause is remanded for further proceedings consistent with this order and judgment.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3